Case 2:20-cv-05439-MCA-ESK Document 19 Filed 09/03/20 Page 1 of 2 PageID: 270




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 BAYER INTELLECTUAL PROPERTY                         )
 GMBH, BAYER AG, and JANSSEN                         )
 PHARMACEUTICALS, INC.,                              )
                                                     )
                        Plaintiffs,                  )
                                                     )
                v.                                   ) C.A. No. 20-cv-05439
                                                     )
 UNICHEM LABORATORIES LIMITED and                    )
 UNICHEM PHARMACEUTICALS (USA)                       )
 INC.,                                               )
                                                     )
                        Defendants.                  )


                                STIPULATION OF DISMISSAL

       Pursuant to Rules 41(a)(l) and 41(c) of the Federal Rules of Civil Procedure, Plaintiffs

Bayer Intellectual Property GmbH, Bayer AG, and Janssen Pharmaceuticals, Inc. (collectively,

“Plaintiffs”) and Defendants Unichem Laboratories Limited and Unichem Pharmaceuticals (USA)

Inc. (collectively, “Unichem”), hereby stipulate and agree that Plaintiffs’ action against Unichem

and Unichem’s action against Plaintiffs, including all claims and defenses asserted by Plaintiffs

against Unichem and all claims and defenses asserted by Unichem against Plaintiffs, are hereby

dismissed with prejudice. All parties shall bear their own costs, disbursements and attorneys’ fees.

Dated: September 2, 2020                      Respectfully submitted,




                                                 1
Case 2:20-cv-05439-MCA-ESK Document 19 Filed 09/03/20 Page 2 of 2 PageID: 271




 s/ Keith J. Miller                            s/ Gregory D. Miller
 Keith J. Miller                               Gregory D. Miller
 ROBINSON MILLER LLC                           RIVKIN RADLER LLP
 Ironside Newark                               25 Main St., Suite 501
 110 Edison Place, Suite 302                   Court Plaza North
 Newark, NJ 07102                              Hackensack, NJ 07601-7021
 (973) 690-5400                                (201) 287-2474
 Attorneys for Plaintiffs Bayer Intellectual   Attorneys for Defendants, Unichem Inc. (a/k/a/
 Property GmbH, Bayer AG, and Janssen          Unichem Laboratories, Ltd.) and Unichem
 Pharmaceuticals, Inc.                         Pharmaceuticals (USA), Inc.

 Of Counsel:                                   Of Counsel:

 Bruce R. Genderson                            Paul A. Braier
 Dov P. Grossman                               GREENBLUM & BERNSTEIN, P.L.C.
 Alexander S. Zolan Kathryn S. Kayali          1950 Roland Clark Place, Suite 100
 WILLIAMS & CONNOLLY LLP                       Reston, VA 20191
 725 Twelfth Street NW Washington, DC
 20005
 (202) 434-5000                                Attorneys for Defendants, Unichem Inc. (a/k/a/
 Attorneys for Plaintiffs Bayer Intellectual   Unichem Laboratories, Ltd.) and Unichem
 Property GmbH and Bayer AG                    Pharmaceuticals (USA), Inc.

 S. Isaac Olson
 SIDLEY AUSTIN LLP
 787 Seventh Avenue New York, NY 10019
 (212) 839-5300
 Attorney for Plaintiff Janssen
 Pharmaceuticals, Inc.




                                                       SO ORDERED
                                                         s/Madeline Cox Arleo       .
                                                       MADELINE COX ARLEO, U.S.D.J.

                                                       Date: 9/3/20




                                                 2
